

Exhibit 10.6



FORM OF
AMENDMENT TO EMPLOYMENT AGREEMENT


This Amendment to Employment Agreement (this “Amendment”) is made and entered
into effective as of the date set forth on the signature page hereto (the
“Effective Date”) by and between Nevada Property 1 LLC, a Delaware limited
liability company (the “Company”), and the individual named on the signature
page hereto (“Executive”).


WHEREAS, the Company and Executive entered into a certain employment agreement
dated [_____], as amended from time to time (the “Original Agreement”);  
 WHEREAS, Executive is entering into (i) the BRE Spade Parent LLC Second Amended
and Restated Limited Liability Company Agreement, (ii) the Securityholders
Agreement among BRE Spade Parent LLC, Executive and the other parties thereto
and (iii) the Management Unit Subscription Agreement between BRE Spade Parent,
LLC and Executive, in each case, concurrently with the execution of this
Amendment (collectively, the “Promote Documents”); and  
WHEREAS, the Company and Executive desire to amend the Original Agreement as
provided below to address and alter the terms and conditions of Executive’s
employment.  
NOW, THEREFORE, in accordance with Section [__] (Amendment or Modification) of
the Original Agreement and in consideration of the rights and benefits conveyed
to the Executive under the Promote Documents and the mutual covenants and
agreements set forth herein, the Company and Executive hereby agree and amend
the Original Agreement as follows:  
I.Definitions. Capitalized terms not defined herein shall have the meanings
assigned to such terms in the Original Agreement or the Promote Documents, as
applicable.


II.Amendment. The following provisions shall apply, and the Original Agreement
shall be deemed amended as of the Effective Date as follows:


A. Section [__] (Termination by Employer without Cause; Termination by Executive
for Good Reason) shall be amended by adding the following sentence to the end of
such Section:
“Notwithstanding the foregoing, in the case of a termination of Executive’s
employment by the Employer without Cause or by the Executive for Good Reason,
the payments and benefits provided under this Section (other than Base Salary
earned but unpaid through the date of termination, business expense
reimbursements and other payments or benefits that are required by law) shall be
offset and reduced, on a dollar-for-dollar basis, by the sum of (x) the “Fair
Market Value” (as such term is defined in the applicable Management Unit
Subscription Agreement or other similar equity grant documentation) of the
Executive’s vested Class B Units of BRE Spade Parent LLC, (y) the Fair Market
Value of any other class of vested units, securities or other interests into
which Executive’s Class B Units may be converted or redeemed and (z) the
aggregate amount of any distributions or other payments received by Executive in
respect of Executive’s Class B Units (and, if applicable, in respect of such
other units, securities or interests described in the preceding clause (y)), in
each case, as of the date of termination of Executive’s employment; provided
that if the Company and the Sponsor do not notify Executive of their election to
exercise the Call Option in respect of Executive’s Class B Units at the earliest
allowable occasion, the Company shall not offset or reduce the payments or
benefits provided under this Section for the amounts in clauses (x) or (y), but
shall instead offset and reduce the




--------------------------------------------------------------------------------



amounts payable in the future in respect of Executive’s Class B Units by the sum
of clauses (x) and (y).”


III.Miscellaneous. Except as expressly modified herein, all other terms of the
Original Agreement shall remain unmodified and in full force and effect. The
validity, construction and interpretation of this Amendment shall be governed by
the laws of the State of Nevada, without regard to conflict of law principles.
This Amendment shall be effective as of the Effective Date. This Amendment may
be executed in one or more counterparts, each of which shall be deemed to be an
original but all of which together will constitute one and the same instrument.


[Signature Page Follows]















































--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company and Executive have entered into this Amendment
as of [__________], 2015.




 
EXECUTIVE
 
 
 
 
Name:
 
 
 
 
 


NEVADA PROPERTY 1 LLC,
a Delaware limited liability company
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
By:
 
 
Name:
 
 
Title:
 


